Citation Nr: 0917384	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-38 966	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error exists in an April 
12, 2007, Board decision which denied an effective date 
earlier than October 15, 2002, for the award of service 
connection for degenerative and arthritic changes, lumbar 
spine, with spinal stenosis.

2.  Whether clear and unmistakable error exists in an April 
12, 2007, Board decision which denied an effective date 
earlier than February 25, 2004, for the award of service 
connection for motor and sensory deficits, right lower 
extremity, associated with degenerative and arthritic 
changes, lumbar spine, with spinal stenosis.

3.  Whether clear and unmistakable error exists in an April 
12, 2007, Board decision which denied an effective date 
earlier than February 25, 2004, for the award of service 
connection for motor and sensory deficits, left lower 
extremity, associated with degenerative and arthritic 
changes, lumbar spine, with spinal stenosis.

4.  Whether clear and unmistakable error exists in an April 
12, 2007, Board decision which denied an effective date 
earlier than October 15, 2002, for the award of service 
connection for sinusitis with allergies.


REPRESENTATION

Moving party represented by:  Virginia Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from December 1979 to 
October 1981, and from February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a motion by the Veteran received in April 
2007 seeking a revision of the Board's April 12, 2007, 
decision on the grounds of clear and unmistakable error 
(CUE).

In addition to the earlier effective date matters listed on 
the title page of this action, the April 2007 Board decision 
also denied service connection for psychiatric disability.  
The Veteran appealed the April 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
at which time she elected to abandon her appeal of the 
earlier effective date issues.  In September 2008, the Court 
granted a joint motion for partial remand filed by the 
parties, and vacated and remanded the April 12, 2007 Board 
decision to the extent it denied service connection for 
psychiatric disability.  The Court's Order accepted the 
Veteran's decision to abandon her appeal as to the effective 
date issues, and dismissed those claims.

Given that the Court vacated the Board decision as to the 
psychiatric disability claim, that claim may not be the 
subject of the instant motion for revision of the April 2007 
decision.  As to the effective date matters, the Board points 
out the Court did not decide those issues; rather, the Court 
dismissed the matters.  Consequently, the Veteran may 
maintain her motion for revision of the April 2007 Board 
decision as to those issues.  See 38 C.F.R. § 20.1400(b)(1) 
(establishing that Board decisions on issues which have been 
appealed to and decided by a court of competent jurisdiction 
are not subject to revision on the basis of CUE).


FINDINGS OF FACT

1.  In its April 12, 2007, decision, the Board denied 
entitlement to an effective date earlier than October 15, 
2002, for the award of service connection for degenerative 
and arthritic changes, lumbar spine, with spinal stenosis.

2.  The April 12, 2007, Board decision, to the extent it 
denied entitlement to an effective date earlier than October 
15, 2002, for the award of service connection for 
degenerative and arthritic changes, lumbar spine, with spinal 
stenosis, was based on the law and evidence then of record 
and constituted a reasonable exercise of rating judgment.

3.  In its April 12, 2007, decision, the Board denied 
entitlement to an effective date earlier than February 25, 
2004, for the award of service connection for motor and 
sensory deficits, right lower extremity, associated with 
degenerative and arthritic changes, lumbar spine, with spinal 
stenosis.

4.  The April 12, 2007, Board decision, to the extent it 
denied entitlement to an effective date earlier than February 
25, 2004, for the award of service connection for motor and 
sensory deficits, right lower extremity, associated with 
degenerative and arthritic changes, lumbar spine, with spinal 
stenosis, was based on the law and evidence then of record 
and constituted a reasonable exercise of rating judgment.

5.  In its April 12, 2007, decision, the Board denied 
entitlement to an effective date earlier than February 25, 
2004, for the award of service connection for motor and 
sensory deficits, left lower extremity, associated with 
degenerative and arthritic changes, lumbar spine, with spinal 
stenosis.

6.  The April 12, 2007, Board decision, to the extent it 
denied entitlement to an effective date earlier than February 
25, 2004, for the award of service connection for motor and 
sensory deficits, left lower extremity, associated with 
degenerative and arthritic changes, lumbar spine, with spinal 
stenosis, was based on the law and evidence then of record 
and constituted a reasonable exercise of rating judgment.

7.  In its April 12, 2007, decision, the Board denied 
entitlement to an effective date earlier than October 15, 
2002, for the award of service connection for sinusitis with 
allergies.

8.  The April 12, 2007, Board decision, to the extent it 
denied entitlement to an effective date earlier than October 
15, 2002, for the award of service connection for sinusitis 
with allergies, was based on the law and evidence then of 
record and constituted a reasonable exercise of rating 
judgment.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the April 
12, 2007, Board decision to the extent it denied entitlement 
to an effective date earlier than October 15, 2002, for the 
award of service connection for degenerative and arthritic 
changes, lumbar spine, with spinal stenosis.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1405 (2008). 

2.  Clear and unmistakable error is not shown in the April 
12, 2007, Board decision to the extent it denied entitlement 
to an effective date earlier than February 25, 2004, for the 
award of service connection for motor and sensory deficits, 
right lower extremity, associated with degenerative and 
arthritic changes, lumbar spine, with spinal stenosis.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1405 (2008). 

3.  Clear and unmistakable error is not shown in the April 
12, 2007, Board decision to the extent it denied entitlement 
to an effective date earlier than February 25, 2004, for the 
award of service connection for motor and sensory deficits, 
left lower extremity, associated with degenerative and 
arthritic changes, lumbar spine, with spinal stenosis.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1405 (2008). 

4.  Clear and unmistakable error is not shown in the April 
12, 2007, Board decision to the extent it denied entitlement 
to an effective date earlier than October 15, 2002, for the 
award of service connection for sinusitis with allergies.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1405 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that CUE exists in an April 12, 2007, 
Board decision to the extent it denied entitlement to an 
effective date earlier than October 15, 2002, for the award 
of service connection for degenerative and arthritic changes, 
lumbar spine, with spinal stenosis; entitlement to an 
effective date earlier than February 25, 2004, for the award 
of service connection for motor and sensory deficits, right 
lower extremity, associated with degenerative and arthritic 
changes, lumbar spine, with spinal stenosis; entitlement to 
an effective date earlier than February 25, 2004, for the 
award of service connection for motor and sensory deficits, 
left lower extremity, associated with degenerative and 
arthritic changes, lumbar spine, with spinal stenosis; and 
entitlement to an effective date earlier than October 15, 
2002, for the award of service connection for sinusitis with 
allergies.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411 (2008).  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) Review for clear and 
unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that 
existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400 (2007).  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2007).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (2007).

The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2007). 

A.  Degenerative and arthritic changes, lumbar spine, with 
spinal stenosis

Historically, service connection for degenerative and 
arthritic changes of the lumbar spine with spinal stenosis 
was granted in December 2004.

The evidence before the Board on April 12, 2007, consisted of 
the following: 

Service treatment records show that in February 1987, and 
while in the Reserves, the Veteran fell and injured her back.  
A March 1987 X-ray study showed right L5 sacralization, with 
no other abnormalities.  At a November 1989 Reserves 
examination, and at her discharge examination for her second 
period of service, she denied recurrent back pain.

The first communication from the Veteran suggesting a belief 
that a current lower back disorder was related to service was 
received on October 15, 2002, when she filed a claim for 
service connection for a back injury.  In no communication on 
file prior to that date did she or any representative suggest 
that any back disorder of the Veteran was related to service.  
The only claims filed by the Veteran prior to October 2002 
were filed in 1991, and involved abnormal pap smear results 
and a pulled abdominal muscle.  Various medical records since 
2002 in particular documented the presence of lower back 
pathology.

In December 2004, service connection was granted for the low 
back disability at issue, with an assigned effective date of 
October 15, 2002, for the grant of service connection.
 
The April 12, 2007, Board decision concluded that the 
Veteran's initial claim for service connection for low back 
disability was submitted on October 15, 2002, years after her 
discharge from service, and determined that 38 C.F.R. § 
3.400(b)(2) therefore allowed for an effective date no 
earlier than the date of claim in this case.  The Board 
reviewed the evidence for any communication which could be 
construed as an informal claim, determining both that 
treatment records on file prior to October 2002 could not be 
accepted as informal claims under 38 C.F.R. § 3.157, and that 
the treatment records otherwise did not record any expression 
of intent on the part of the Veteran to seek service 
connection as could constitute an informal claim under 
38 C.F.R. § 3.155.  The Board specifically addressed her 
arguments that the effective date at issue should be 
commensurate with the March 1987 date an X-ray study was 
first performed after a low back injury during active duty 
for training, and that she submitted a claim for service 
connection in 1987.  The Board observed that the referenced 
1987 claim was not present in the claims files.

The veteran was notified of the April 2007 Board decision, 
and simultaneously submitted the instant motion for revision 
on the basis of CUE, submitted a motion for reconsideration 
of the decision, requested that the Board vacate the 
decision, and appealed the Board decision to the Court.  The 
motions for reconsideration and vacatur were denied in 
December 2007, and as already discussed, the Court dismissed 
the appeal as to the earlier effective date issues in a 
September 2008 Order.

In alleging that the April 12, 2007, denial of her earlier 
effective date claim constitutes CUE, the appellant argues 
that she was misled by her former representative into not 
making clear that the date of her injury was February 1987.  
She contends that this in turn led the Board to believe that 
she was seeking a date in March 1987 as the proper effective 
date.  She also alleges that her claims files were tampered 
with because they fail to show an earlier claim for back 
disability she purportedly filed in 1987, that there were 
errors in the transcript of her January 2007 Board hearing, 
and that the Board did not review all of the evidence when 
denying her claim in April 2007.  She also alleges that the 
Department of Defense did not care for her February 1987 back 
injury in a proper manner.

With respect to the argument that her representative misled 
her into suggesting that she was seeking an effective date in 
March 1987 rather than February 1987, the Board points out 
that VA is not responsible for the purported actions of her 
representative.  The Board also points out that the April 12, 
2007 Board decision determined that the date of claim 
controlled, and not the date entitlement arose, rendering the 
date of the injury irrelevant.  As to her argument that she 
did file a claim in 1987, the Board's determination that no 
such claim is on file is supported by the record.  At best, 
her contention in this regard amounts to no more than mere 
disagreement as to how the Board weighed the facts.  A 
disagreement as to how the facts were weighed or evaluated is 
not the type of situation that rises to the level of clear 
and unmistakable error.  See 38 C.F.R. § 20.1403(d)(3).

As to her arguments concerning transcript errors and failure 
to review all of the evidence of record, the Veteran notably 
has not identified any such transcript error, or identified 
any evidence the Board purportedly ignored.  In essence, her 
arguments, again, amount to no more than mere disagreement as 
to how the Board weighed the evidence.  

With respect to her arguments concerning how the Department 
of Defense cared for her in 1987, even if true, this does not 
provide a basis for concluding that the Board's determination 
as to the proper effective date to be assigned was clearly 
and unmistakably erroneous.

In short, the Board's determination was based on a correct 
application of the applicable law and regulations.  The 
veteran has failed to demonstrate that the April 12, 2007 
Board decision, to the extent it denied an effective date 
earlier than October 15, 2002, for service connection for 
degenerative and arthritic changes, lumbar spine, with spinal 
stenosis, misapplied, or failed to apply, any applicable law 
or VA regulation, or that the decision otherwise contained 
CUE.  The arguments of the veteran largely boil down to 
allegations that the Board improperly weighed the evidence of 
record in denying the claim; such allegations can never rise 
to the level of CUE.  38 C.F.R. § 20.1404; see Fugo v. Brown, 
6 Vet. App. 40,45 (1993).  As to her other arguments, as 
discussed in detail above, those contention are meritless.

The Board finds that there was evidence in the record 
supporting the Board's decision in April 2007 as to the lower 
back disorder, and there is no evidence of the type of error 
that makes it undebatably clear, had the error not been made, 
that the result would have been manifestly different.  38 
C.F.R. § 20.1403(a), (c).  Accordingly, the motion to revise 
or reverse is denied.  38 C.F.R. § 20.1405.

B.  Motor and sensory deficits, right and left lower 
extremities, associated with degenerative and arthritic 
changes, lumbar spine, with spinal stenosis

As noted previously, on October 15, 2002, the Veteran 
submitted a claim for service connection for a back injury.  
Neither in that communication, nor in any communication prior 
to that date did she or any representative suggest that she 
had a right or left leg impairment related to service or to 
the back disorder.  The Veteran was examined by VA in January 
2003, at which time the examiner noted the Veteran's 
complaints of lower back pain radiating to the left leg, but 
specifically concluded that the Veteran did not have any 
objective evidence of lower extremity radiculopathy.  VA 
treatment records show she continued to report left leg pain, 
although she did not specifically attribute it to service 
injury.  A September 2003 private medical record noted a 
working diagnosis of lumbar radiculopathy, but also indicated 
that physical examination of the lower extremities revealed 
no motor or sensory abnormalities.  VA electromyography 
findings in September 2003 showed evidence of lower 
lumbosacral root lesions, with no evidence of neuropathy.  
Private electromyography findings in January 2004 showed mild 
left L5 and S1 radiculopathy.  

At a February 25, 2004, VA fee basis examination, the Veteran 
was noted to have objective factors of abnormal motor and 
sensory function in the lower extremities associated with her 
lower back disorder.  Service connection for the right and 
left lower extremity disorders at issue was granted in 
December 2004; each extremity was assigned an effective date 
for the award of service connection of February 25, 2004.

In the April 12, 2007, decision, the Board concluded that the 
Veteran's initial October 15, 2002, claim for service 
connection for back disability did not reference any 
associated right or left leg impairments.  The Board also 
found that no claim, formal or informal, for a right or left 
leg disorder had otherwise been submitted prior to February 
2004.  The Board further noted that the first evidence 
suggesting a link between the right and/or left leg 
impairments was the February 25, 2004, VA examination.

In alleging that the April 12, 2007, denial of her earlier 
effective date claim constitutes CUE, the appellant presents 
the same arguments described in the previous section, namely 
that she was misled by her former representative, that her 
claims files were tampered with, that there were errors in 
the transcript of her January 2007 Board hearing, that the 
Board did not review all of the evidence when denying her 
claim in April 2007, and that the Department of Defense did 
not care for her February 1987 back injury in a proper 
manner.

As already discussed, VA is not responsible for the purported 
actions of her representative, and in any event, given that 
the April 2007 Board decision determined that the date of 
claim controlled, the date of her injury was irrelevant.  As 
to her argument concerning filing a claim in 1987, the 
Board's determination that no such claim is on file is 
supported by the record, and her contention amounts to no 
more than mere disagreement as to how the Board weighed the 
facts.  As already mentioned, such a disagreement as to how 
the facts were weighed or evaluated is not the type of 
situation that rises to the level of clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d)(3).

Regarding the arguments concerning transcript errors and 
failure to review all of the evidence of record, the Veteran 
has not provided any specific examples of such errors or 
ignored evidence, and her arguments again amount to no more 
than mere disagreement as to how the Board weighed the 
evidence.  Her arguments concerning how the Department of 
Defense cared for her in 1987 can not conceivably provide a 
basis for concluding that the Board's determination as to the 
proper effective date to be assigned was clearly and 
unmistakably erroneous.

In short, the Board's determination as to the effective date 
to be assigned the right and left lower extremity disorders 
was based on a correct application of the applicable law and 
regulations.  The veteran has failed to demonstrate that the 
April 12, 2007 Board decision, to the extent it denied an 
effective date earlier than February 25, 2004, for service 
connection for motor and sensory deficits, right and left 
lower extremities, associated with degenerative and arthritic 
changes, lumbar spine, with spinal stenosis, misapplied, or 
failed to apply, any applicable law or VA regulation, or that 
the decision otherwise contained CUE.  The arguments of the 
veteran largely boil down to allegations that the Board 
improperly weighed the evidence of record in denying the 
claim; such allegations can never rise to the level of CUE.  
38 C.F.R. § 20.1404; see Fugo v. Brown, 6 Vet. App. 40,45 
(1993).  Her other arguments are meritless.

The Board finds that there was evidence in the record 
supporting the Board's decision in April 2007 as to the right 
and left lower extremity disorders, and there is no evidence 
of the type of error that makes it undebatably clear, had the 
error not been made, that the result would have been 
manifestly different.  38 C.F.R. § 20.1403(a), (c).  
Accordingly, the motion to revise or reverse is denied.  38 
C.F.R. § 20.1405.

C.  Sinusitis with allergies

The appellant has not made specific arguments regarding the 
purported error in the April 2007 decision as to the 
effective date assigned the sinusitis with allergies.  Her 
motion to revise the April 12, 2007, Board decision did not, 
however, purport to be limited to the back and leg disorders, 
and a November 2007 Order of the Court noted that the Veteran 
was in fact pursuing revision of the Board's decision as to 
the effective date assigned the sinusitis with allergies.

The evidence before the Board on April 12, 2007, consisted of 
the following: 

On October 15, 2002, the Veteran submitted a claim for 
service connection for sinusitis with allergies.  In no 
communication prior to that date did she or any 
representative suggest that any sinusitis or allergy disorder 
was related to service or to service-connected disability.  
In December 2004, service connection was granted for 
sinusitis with allergies, with an assigned effective date of 
October 15, 2002, for the grant of service connection.
 
The April 12, 2007, Board decision concluded that the 
Veteran's initial claim for service connection for sinusitis 
with allergies was submitted on October 15, 2002, years after 
her discharge from service, and determined that 38 C.F.R. § 
3.400(b)(2) therefore allowed for an effective date no 
earlier than the date of claim in this case.  The Board 
reviewed the evidence for any communication which could be 
construed as an informal claim, determining both that 
treatment records on file prior to October 2002 could not be 
accepted as informal claims under 38 C.F.R. § 3.157, and that 
the treatment records otherwise did not record any expression 
of intent on the part of the Veteran to seek service 
connection as could constitute an informal claim under 
38 C.F.R. § 3.155.

As already indicated, the veteran has not set forth any 
explanation as to why she believes the Board's determination 
amounted to CUE.  The Board finds that there was evidence in 
the record supporting the Board's decision in April 2007 as 
to the sinusitis with allergies, and there is no evidence of 
the type of error that makes it undebatably clear, had the 
error not been made, that the result would have been 
manifestly different.  38 C.F.R. § 20.1403(a), (c).  
Accordingly, the motion to revise or reverse is denied.  38 
C.F.R. § 20.1405.

D.  Dismissal of the claims

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) to the extent that the 
referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error.  VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  In the instant 
case, the veteran has failed to set forth the alleged clear 
and unmistakable errors, instead disagreeing merely with the 
Board's interpretation of the facts in this case.  
Consequently, the Board has determined that dismissal of the 
motions without prejudice is appropriate.

The Board lastly notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), and the implementing regulations, see 38 C.F.R § 
3.159 (2008), are not applicable to the instant motion.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  The record 
reflects that the veteran was advised in December 2007 that 
her motion for revision of the April 12, 2007 Board decision 
had been docketed at the Board.  Her current representative 
began representing her in January 2008, and received a 
complete copy of the claims files in February 2008.  Although 
that representative, an attorney, has not made any arguments 
on the Veteran's behalf with respect to the instant motion, 
the representative would have been aware from reading her 
copy of the claims files that the instant motion for revision 
was docketed at the Board.  The representative has had more 
than one year in which to present any arguments. 


ORDER

The veteran's motion to revise or reverse the April 12, 2007, 
Board decision denying entitlement to an effective date 
earlier than October 15, 2002, for the award of service 
connection for degenerative and arthritic changes, lumbar 
spine, with spinal stenosis is dismissed without prejudice. 

The veteran's motion to revise or reverse the April 12, 2007, 
Board decision denying entitlement to an effective date 
earlier than February 25, 2004, for the award of service 
connection for motor and sensory deficits, right lower 
extremity, associated with degenerative and arthritic 
changes, lumbar spine, with spinal stenosis, is dismissed 
without prejudice. 

The veteran's motion to revise or reverse the April 12, 2007, 
Board decision denying entitlement to an effective date 
earlier than February 25, 2004, for the award of service 
connection for motor and sensory deficits, left lower 
extremity, associated with degenerative and arthritic 
changes, lumbar spine, with spinal stenosis is dismissed 
without prejudice. 

The veteran's motion to revise or reverse the April 12, 2007, 
Board decision denying entitlement to an effective date 
earlier than October 15, 2002, for the award of service 
connection for sinusitis with allergies is dismissed without 
prejudice. 



                       
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



